                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

RONALD E. NEWTON                                   §

VS.                                                §                 CIVIL ACTION NO. 1:15cv409

JAIME APPERSON, ET AL.                             §

                 ORDER OVERRULING OBJECTIONS AND ADOPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Ronald E. Newton, proceeding pro se, filed the above-styled lawsuit. The Court
previously referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending this case be

dismissed without prejudice pursuant to 28 U.S.C. § 1915(g).

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record.            Plaintiff filed objections to the Report and

Recommendation.

        The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law.    After careful consideration, the Court is of the opinion the objections are

without merit. The Magistrate Judge’s recommendation was based on his conclusion that plaintiff

had previously had three lawsuits dismissed for reasons that constitute a strike pursuant to Section

1915(g). In his objections, plaintiff states that one of his prior cases, Newton v. Watkins, No.

3:12cv3397 (N.D. Tex. Dec. 3, 2012), should not count as a strike because that case challenged his

custody and was therefore a petition for writ of habeas corpus. However, Newton v. Watkins was

filed on a form used to file civil rights lawsuits. Moreover, the district court treated that lawsuit as

a civil rights action. As a result, the Magistrate Judge correctly concluded Newton v. Watkins counts

as a strike under Section 1915(g).
                                             ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED. A

final judgment shall be entered dismissing this lawsuit.

       SIGNED this the 7 day of March, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                 2
